                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CAROLYN MASCOW,                                        )
                                                       )
and                                                    )
                                                       )       Case No. 17-cv-6441
LOCAL 571 OF ILLINOIS                                  )
FEDERATION OF TEACHERS                                 )       Judge Sharon Johnson Coleman
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )
                                                       )
BOARD OF EDUCATION OF                                  )
FRANKLIN PARK SCHOOL DISTRICT                          )
NO. 84 , et al.,                                       )
                                                       )
       Defendants.                                     )
                                                       )

                         MEMORANDUM OPINION AND ORDER

       Carolyn Mascow and Local 571 of the Illinois Federation of Teachers (“Plaintiffs”) bring

this claim against the Board of Education of Franklin Park District, No. 84 (or “the District”),

David Katzin, and Heidy LaFleur (“Defendants”) alleging First Amendment retaliation and a Due

Process violation. Currently before the Court is the defendants’ motion for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure. For the reasons explained below,

defendants’ motion is granted.

Background

       The following facts are undisputed unless otherwise noted. Mascow worked as a Special

Education teacher for over 20 years. Local 571 is a teacher’s union that represents teachers and

school employees across the western suburbs of Chicago. David Katzin is the District’s


                                                  1
Superintendent. Heidy LaFleur was employed as the Principal of North Elementary School, where

Mascow worked.

        The District participates in the Leyden Area Special Education Cooperative (“LASEC”) with

other school districts within Leyden Township. Certain students with behavioral and emotional

difficulties in the District were assigned to a special education classroom under LASEC’s Behavioral

Intervention Program (“BIP”).

        Mascow taught a “self-contained” BIP class from the start of her employment with the

District. In 2001, Mascow began teaching the BIP class at North Elementary School. Beginning in

2010, Mascow served as Co-President of Local 571. During her time in leadership, Mascow was

involved in two union contact negotiations.

Disagreements Between District and Union

        In July 2014, Principal LaFleur presented the idea of offering a Curriculum Night that would

require teachers to stay 30 minutes past their usual schedule. Mascow told LaFleur that she believed

the Curriculum Night would violate the union’s contract and proposed that the curriculum

presentation coincide with an already-scheduled open house. Although she expressed

disappointment on Mascow’s position, LaFleur accepted the suggestion and held the Curriculum

Night during a scheduled open house.

        Over the summer of 2015, Mascow learned of a staff assembly scheduled to be conducted

by motivational speaker Jim “Basketball” Jones. In addition to the assemblies organized for parents

and students, Jones was scheduled to conduct a presentation for teachers that would exceed the time

of a normal staff meeting. On September 2, 2015, Superintendent Katzin met with Mascow and

union Co-President Kara Yaussy. Mascow and Yaussy informed Katzin that the union objected to

the staff presentation because it would run past their usual time and proposed to either move the




                                                  2
presentation date, or pay the teachers for the additional time. Katzin decided to cancel the staff

meeting and alerted teachers and staff via e-mail on September 9, 2015.

Mascow’s Employment History

2014-2015 School Year

        Shortly after the beginning of the 2014-2015 school year, Mascow was assigned to a

“resource” position in lieu of her normal BIP classroom. In this position, Mascow worked with

students in general education classrooms as well as students with individual early intervention plans

(“IEPs”).

        During the 2015 evaluation meeting with Mascow, LaFleur rated Mascow in four categories:

planning and preparation, classroom environment, instruction, and professional responsibility.

Mascow was rated “excellent” in planning and preparation and classroom environment, and

“proficient” in instruction and professional responsibility, finishing with a general rating of

“proficient.” LaFleur told Mascow that the time Mascow spent on union activities may have been

preventing her from having time to participate in professional development activities such as

presentations and attending conferences that would warrant an “excellent” rating in the

“professional responsibilities” domain. However, LaFleur included Mascow’s leadership within the

union as a positive aspect in her performance in a separate component of the evaluation. LaFleur

allowed Mascow to submit additional information in support of Mascow’s request to increase her

rating. After considering the evidence provided by Mascow, LaFleur increased Mascow’s rating in

one of the categories.

2015-2016 School Year

        After Mascow was assigned to a classroom for the 2015-2016 year, LaFleur received a

complaint from Rosario Vazzano, a classroom aide assigned to work with Mascow. After meeting

with Vazzano on September 2, 2015, LaFleur was informed that Mascow spoke to Vazzano

                                                    3
disrespectfully on several occasions1. Mascow denied that she disrespected Vazzano during a

meeting with LaFleur. On September 14, 2015, LaFleur sent a letter to Mascow summarizing their

conversation and reminding Mascow to treat classroom aides respectfully. After reassigning Vazzano

to a different classroom, LaFleur assigned Anna Ossowska as an aide to Mascow. When Ossowska

complained about being uncomfortable working with Mascow, LaFleur moved Ossowska back to

her prior class. Next, Carmen Romero was assigned to work with Mascow. LaFleur received similar

complaints about Mascow from Romero.

           Superintendent Katzin and Principal LaFleur met with Mascow and a union representative

on November 3, 2015. During the meeting, LaFleur gave Mascow a chance to respond to the

complaints about her. Mascow denied treating any of the aides inappropriately. On November 10,

2015, Katzin issued a “Formal Reprimand and Notice of Warning” memo, which referenced the

complaints made by the classroom aides and summarized the meeting held on November 3, 2015.

The letter included the following:

             Your conduct, as described in Ms. LaFleur’s September 10, 2015 letter, the May
             16, 2008 memorandum from David Nemec, and during our meeting on
             November 3, 2015, is not consistent with a professional who is able to
             communicate and problem-solve with others in a collegial and respectful manner.
             You are hereby directed to refrain from engaging in any behavior that can be
             reasonably construed as overly harsh, demeaning or condescending towards your
             colleagues.

             Failure to heed this directive at any point for the duration of your employment
             with District 84 will likely result in a recommendation to our Board of Education
             that it issue a Notice to Remedy, with consideration also given to a
             recommendation for the termination of your employment. I cannot stress enough
             the seriousness of your behaviors as well as that of the potential consequences
             should you fail to remediate them.

LaFleur allowed Mascow to participate in the interview process to find the next classroom aide and

was given assistance to foster better working relationships with her classroom aide.


1   It is undisputed that August 11, 2015 was the first day of school for the 2015-2016 year.

                                                               4
        During an assembly held on January 7, 2016, LaFleur observed Mascow with pen and paper

appearing to grade papers. Shortly thereafter, Mascow stepped out of the assembly, leaving her

students with the classroom aide, and returned one hour later. When LaFleur sought an explanation,

Mascow explained that she was grading tests and left the assembly to teach a class.

        During the 2015-2016 school year, Mascow struggled with managing classroom behavior.

The District asserts that Mascow did not employ classroom practices that were best for de-escalating

disruptions from students with disabilities. Mascow disputes this claim. After being informed about

Mascow’s frequent tardiness during the school year, LaFleur and Katzin met with Mascow who

explained that her tardiness was due to insomnia. Katzin issued another Formal Reprimand and

Notice of Warning to Mascow on May 20, 2016.

2016-2017 School Year

        Katzin assigned Mascow to teach the self-contained classroom and Amy D’ Antonio to work

in the resource position for the 2016-2017 school year. Beginning in the summer of 2016, Mascow

became seriously ill and required time off work. Mascow was allowed to take leave under the Family

and Medical Leave Act from August 12, 2016 until September 12, 2016. When she returned to work,

Mascow worked half days until September 22, 2016. The District implemented tools in Mascow’s

classroom aimed at encouraging student success such as: individualized task organizers and work

stations, visual learning aides, and schedules for each student.

        The District contends that Mascow had difficulty managing classroom behavior upon her

return to full time. Specifically, the District asserts that Mascow failed to use the student classroom

tools that were executed by the school and even used an improper restraint on a student. Mascow

disputes this. According to the District, Mascow required assistance from outside the classroom on

at least eight occasions.




                                                   5
       Nevertheless, LaFleur decided that Mascow should be reassigned back to the resource

position on October 13, 2016. D’Antonio was assigned to Mascow’s self-contained classroom. The

District claims the classroom showed dramatic improvement upon D’Antonio’s return. Although

Mascow concedes that she struggled to manage behavioral issues while she was teaching the self-

contained classroom, she contends that she was making progress by the time she was removed.

       On November 14, 2016, Mascow was suspended for two days without pay. In the memo

issued to Mascow, Katzin noted continued tardiness by Mascow, including an occasion when

Mascow was dishonest about the reason she was late. The memo also highlighted further

mistreatment of classroom aides. Katzin recommended that the Board of Education issue a Notice

of Remedy to Mascow.

       Following Mascow’s reassignment, LaFleur met with Mascow about her performance.

LaFleur and Mascow discussed Mascow’s lack of student documentation, not being prepared for

meetings with parents, issues after classroom observations, and other responsibilities Mascow was

not handling. Mascow denies that she had any issues following her reassignment.

       In February 2017, LaFleur prepared an evaluation summary for Mascow for the 2015-2016

and 2016-2017 school years. According to Superintendent Katzin’s recommendation, the evaluation

should be completed early enough in the school year for the remediation plan to be implemented.

Mascow received the ratings of “Needs Improvement” in Domain I, Planning and Preparation, and

Domain II, Classroom Environment. She received “Unsatisfactory” in Doman III, Instruction, and

Domain IV, Professional Responsibilities, with an overall rating of “Unsatisfactory.” The evaluation

meeting between LaFleur and Mascow focused on Mascow’s performance after returning from

FMLA leave. Among other matters, LaFleur stated that Mascow’s teaching approach did not

connect to higher-level learning objectives.




                                                 6
        At the beginning of 2016-2017, the District anticipated that it would have to eliminate a

special education teacher position due to a reduction in force. According to District rules, because

Mascow fell into the lowest rated group among special education teachers, she was required to be

subject to the layoff. The Board of Education issued a written notice of Mascow’s layoff on March

15, 2017. Because her rating was “Unsatisfactory,” Mascow had no “recall” rights to appeal the

decision. Mascow then brought this action alleging First Amendment retaliation.

Legal Standard

        Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see also Fed. R. Civ. P. 56(c).

The moving party bears the initial burden of demonstrating that there is no genuine issue of material

fact, and if done, judgment as a matter of law should be granted in its favor. Doe v. R.R. Donnelley &

Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). All evidence and inferences must be viewed in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct.

2505, 91 L. Ed. 2d 202 (1986).

Discussion

        In First Amendment retaliation claims, the burden is “split between the parties” at the

summary judgment stage. Kidwell v. Eisenhauer, 679 F.3d 957, 965 (7th Cir. 2012) (internal citation

omitted). Initially, the plaintiff must show sufficient evidence that the protected activity was “at least

a motivating factor” in the employer’s adverse action against the plaintiff. See id. Put differently, to

establish a prima facie case, the plaintiff must demonstrate a “causal link” between the activity and the

unlawful retaliation. Hobgood v. Illinois Gaming Bd., 731 F.3d 635, 643 (7th Cir. 2013) This can be

accomplished by showing evidence of suspicious timing, ambiguous statements, behavior or

                                                     7
comments directed at others in the protected group, or better treatment of individuals outside of the

protected group. Kidwell, 679 F.3d at 966; Hobgood, 731 F.3d at 644. Still, Courts must look to the

evidence as a whole to determine whether the plaintiff has shown that a reasonable jury could find

that she was subjected to unlawful retaliation. Hobgood, 731 F.3d at 643.

        If the plaintiff establishes a prima facie case of unlawful retaliation, the burden then shifts to

the employer to rebut this claim, by showing that the adverse employment action would have

occurred regardless of the protected activity. Kidwell, 679 F.3d at 965; Greene v. Doruff, 660 F.3d 975,

980 (7th Cir. 2011). If the employer rebuts the inference of retaliatory motive, the plaintiff must

demonstrate that the employer’s purported reason for the adverse action is pretext, or “a dishonest

explanation.” Kidwell, F.3d at 969 (citing Kulumani v. Blue Cross Blue Shield Ass’n, 223 F.3d 681, 685

(7th Cir. 2000)).

        Plaintiffs contend that the District retaliated against Mascow in several ways: first, for

opposing the Curriculum Night as suggested by LaFleur in July 2014 and second, for objecting to

the staff presentation by James “Basketball” Jones over the summer of 2015. Plaintiffs argue that

Mascow being assigned the new position as a resource teacher at the beginning of the 2014-2015

school year and receiving a rating of “proficient” instead of “excellent” in May 2015 are evidences of

retaliatory intent. Plaintiffs also argue that retaliatory actions took place following Mascow’s

opposition of the staff assembly with James Jones during the fall of 2015. The plaintiffs assert that

on the same day Katzin e-mailed the District’s teachers cancelling the staff assembly, she met

Mascow concerning complaints from Vazzano, Mascow’s classroom aide. Further, plaintiffs point to

the memo issued to Mascow, which included eight-year old allegations from a former classroom

aide.

        The Court finds that there is not sufficient evidence for a reasonable jury to infer retaliatory

motive from any of the defendants’ actions. As an initial matter, while plaintiffs point to being

                                                     8
assigned the resource role in the fall of 2014 after Mascow’s objection of the Curriculum Night,

plaintiffs have not explained how this change was an adverse employment action. The evidence does

not show, and plaintiffs do not argue, that the resource teacher position included a lower salary, or

another material alteration to the terms of her employment. See Porter v. City of Chicago, 700 F.3d 944,

954 (7th Cir. 2012) (“[N]ot everything that makes an employee unhappy is an actionable adverse

action.”). This is especially apparent when Mascow sought to stay in the resource position during the

2016-2017 school year. Indeed, this applies to the written memorandum Katzin issued to Mascow

following the complaints from her classroom aides. Id. at 955 (stating that “reprimands without

material consequences” generally are not adverse employment actions).

        Even LaFleur meeting with Mascow the same day LaFleur e-mailed the District of the staff

assembly cancellation (September 9) does not evidence retaliatory intent. It is undisputed that

Vazzano met with LaFleur about issues with Mascow on September 2, 2015 and provided examples

of Mascow’s misconduct on September 4, 2015. LaFleur requested the meeting with Mascow on

September 7, 2015. This timeline demonstrates that the September 9, 2015 meeting was not random.

        Plaintiffs also assert that Mascow’s disagreements led to the Unsatisfactory rating during the

2017 evaluation. However, the lengthy amount of time between the disagreements and the 2017

evaluation undermines an inference of retaliatory conduct. While no bright line rule exists for what

constitutes suspicious timing, the Seventh Circuit has made clear that the timing between the

protected activity and adverse employment action must be “very close.” See Kidwell, 679 F.3d at 966-

67 (finding that five weeks between the protected activity and purported retaliatory action militated

against an inference of causation) (internal citation omitted).

        Most importantly, significant intervening facts occurred regarding Mascow’s performance

between the disagreements and the 2017 evaluation, including complaints from classroom aides,

difficulty in classroom management, and dishonesty concerning tardiness. As such, even if plaintiffs

                                                    9
 were able to establish a prima facie case, the evidence regarding Mascow’s performance sufficiently

 rebuts any inference of retaliatory conduct. Moreover, the plaintiffs provide no evidence that other

 union leaders received any purported mistreatment from the District. See Hobgood, 731 F.3d at 644.

Conclusion

         When construing the evidence in a light most favorable to the plaintiffs, the Court does not

 find that sufficient evidence has been presented to infer retaliatory action from the District.

 Accordingly, the defendants’ motion [49] for summary judgment is granted. Plaintiffs’ complaint is

 dismissed with prejudice.

 IT IS SO ORDERED.

 Date: 7/18/2019

                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Judge




                                                    10
